DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-11 and 13-18 are allowed. The prior art made of record teach an antenna structure comprising a second antenna stacked and disposed above the vicinity of a corner of a first larger patch antenna, see Park et al. US 2020/0127387, but, with reference to figures 2 and 3, paragraphs 0035 and 0040 of the instant application, do not explicitly teach the second antenna is stacked and disposed above an upper corner of the first antenna through a first support structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644